DETAILED ACTION
This is an office action in response to application No. 15/371,886 originally filed on 12/07/2016. The amendment presented on 12/21/2020 which provides claims 1, 3, 6, 8, 10, 16 and 21 - 22 are currently amended is hereby acknowledged. Claims 2 and 13 are cancelled. Currently claims 1, 3 - 12 and 14 - 22 are pending. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with an applicant representative Daniel M. Bennett (Reg. No. 54,993) on 12/30/2020.
The application has been amended as follows: 
1.  (currently amended) A method, comprising:
generating a virtual environment for interacting, the virtual environment including displaying a plurality of virtual objects in the virtual environment;
detecting a characteristic of a virtual contact between a selection device and a virtual object of the plurality of virtual objects, the detecting the virtual contact including tracking a position and an orientation of the selection device relative to the plurality of virtual objects, the characteristic including one or more of an approach direction of the 
determining whether the detected virtual contact corresponds to an intended or unintended virtual contact in the virtual environment, the determining based on one or more of the characteristic of the detected virtual contact and a context in the virtual environment at a time at which the virtual contact is detected; and
when it is determined that the detected virtual contact corresponds to an intended virtual contact in the virtual environment;
selecting the virtual object for actuation, and
executing an action in the virtual environment corresponding to the selected virtual object and a command corresponding to the detected virtual contact, and
when it is determined that the detected virtual contact corresponds to an unintended virtual contact in the virtual environment, ignoring the detection of the virtual contact.

16.  (currently amended) A system, comprising:
a computing device configured to generate a virtual environment, the computing device including a memory storing executable instructions, and a processor configured to execute the instructions to cause the computing device to:
generate a virtual environment for interaction, the virtual environment including a display of a plurality of virtual objects;
the detecting the virtual contact including tracking a position and an orientation of the selection device relative to the plurality of virtual objects, the characteristic including one or more of an approach direction of the selection device with respect to the virtual object at a point of virtual contact, an approach velocity of the selection device with respect to the virtual at the point of virtual contact, and an approach acceleration of the selection device with respect to the virtual object at the point of virtual contact;
determine whether the detected virtual contact corresponds to an intended or untended virtual contact in the virtual environment, the determining based on one or more of the characteristic of the detected virtual contact and a context associated with a particular scenario in the virtual environment at a time at which the virtual contact is detected; and
when it is determined that the detected virtual contact corresponds to an intended virtual contact in the virtual environment:
select the virtual object for actuation, and
execute an action in the virtual environment corresponding to the selected virtual object and a command corresponding to the detected virtual contact, and
when it is determined that the detected virtual contact corresponds to 
an unintended virtual contact in the virtual environment, ignoring the detection of the virtual contact.



Allowable Subject Matter
2.    Claims 1, 3 - 12 and 14 - 22 are allowed over the prior art of record.
3.    Claims 2 and 13 have been cancelled.
4.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry (US 2014/0364209), Kraver (US 2016/0217614), Makinen (US 2013/0016042) and Holz (US 2014/0201674) as a whole teach a majority of the limitations which is similar to the applicant's claimed invention but fail to teach of said claimed features.
The following is an examiner's statement of reasons for allowance: Claims 1, 3 – 12 and 14 - 22 are allowable for the reasons argued by the Applicant in the Remarks filed on December 21, 2021 and indicated the previous office action.                      5.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                    
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent 
/S.A/Examiner, Art Unit 2626  

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626